           Case 9:20-cv-00184-TJM-DJS Document 14 Filed 05/05/20 Page 1 of 4



    UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF NEW YORK


    TRUMAINE TURANE,

                                          Plaintiff,
           v.                                                                   9:20-CV-0184
                                                                                  (TJM/DJS)

    THE STATE OF NEW YORK, et al.

                                          Defendants.
D




    APPEARANCES:

    TRUMAINE TURANE
    13-R-2122
    Plaintiff, Pro se
    Gouverneur Correctional Facility
    Scotch Settlement Road
    PO Box 480
J




    Gouverneur, New York 13642

    DANIEL J. STEWART
    United States Magistrate Judge

                                       DECISION AND ORDER

                                          I. INTRODUCTION

           Pro se Plaintiff Trumaine Turane (“Plaintiff”) commenced this action by filing a Complaint
S




    pursuant to 42 U.S.C. § 1983 (“Section 1983”) with a request for leave to proceed in forma pauperis

    (“IFP”). Dkt. No. 1 (“Compl.”), Dkt. No. 2 (“IFP Application”). By Decision and Order filed April

    7, 2020 (the “April Order”), the Hon. Thomas J. McAvoy granted Plaintiff’s IFP application and

    reviewed the sufficiency of the Complaint in accordance with 28 U.S.C. § 1915(e) and 28 U.S.C.

    § 1915A. See Dkt. No. 11. On the basis of that review, the Court dismissed the Complaint for

    failure to state a claim upon which relief could be granted. See id. In light of his pro se status,
           Case 9:20-cv-00184-TJM-DJS Document 14 Filed 05/05/20 Page 2 of 4



    Plaintiff was afforded an opportunity to submit an Amended Complaint. See id. On April 29, 2020,

    Plaintiff filed a submission in response to the April Order. Dkt. No. 13.

                                             II. DISCUSSION

           The filing of amended and supplemental pleadings is governed by Rule 15 of the Federal

    Rules of Civil Procedure. A party may amend, as of right, if the pleading is one to which a

    responsive pleading is required, 21 days after service of a responsive pleading or 21 days after

    service of a motion under Rule 12(b), (e), or (f), whichever is earlier. FED. R. CIV. P. 15. Local Rule
D




    7.1(a)(4) further states that a “party shall not incorporate any portion of its prior pleading into the

    proposed amended pleading by reference.” N.D.N.Y.L.R. 7.1(a)(4). Rather, amended pleadings must

    be complete pleadings which will supersede the original pleading in all respects. Id. “One of the

    purposes of the requirement that an amended complaint be a complete pleading is to ensure that all

    of the allegations asserted against the defendant(s) are contained in a single document, thereby
J




    reducing the likelihood that a party will overlook one or more allegations against him.” See Walker

    v. Fischer, 2012 WL 1029614, at *10 (N.D.N.Y. Mar. 26, 2012) (citation omitted). This requirement

    eliminates the confusing nature of “piecemeal” amended complaints. See Chapdelaine v. Keller,

    1999 WL 34998130, at *1 (N.D.N.Y. Sep. 28, 1999).

           “While we have insisted that the pleadings prepared by [pro se litigants] be liberally
S




    construed . . . we have never suggested that procedural rules in ordinary civil litigation should be

    interpreted so as to excuse mistakes by those who proceed without counsel.” McNeil v. U.S., 508

    U.S. 106, 113 (1993). Once accepted for filing, the amended complaint becomes the operative

    pleading, and the original complaint is no longer considered. See Dluhos v. Floating & Abandoned

    Vessel, 162 F.3d 63, 68 (2d Cir. 1998) (“[I]t is well established that an amended complaint ordinarily


                                                      -2-
           Case 9:20-cv-00184-TJM-DJS Document 14 Filed 05/05/20 Page 3 of 4



    supersedes the original, and renders it of no legal effect.”) (quoting Shields v. Citytrust Bancorp,

    Inc., 25 F.3d 1124, 1128 (2d Cir. 1994)).

           Plaintiff’s submission presently before the Court is not in compliance with N.D.N.Y. Local

    Rule 7.1(a)(4). The submission does not include a list of parties and does not set forth any cause(s)

    of action. Additionally, while the original Complaint included twelve defendants, the caption of the

    submission lists only, “The State of New York et al.” See Dkt. No. 13 at 1. The submission before

    the Court is six pages in length while the original Complaint was twelve pages and included a fifty-
D




    six page supplement. See Dkt. No. 1. As explained above, Plaintiff may not submit an amended

    complaint and at the same time proceed with the original complaint. Compliance with this Court’s

    local rules is “not merely technical in nature.” See Cusamano v. Sobek, 604 F.Supp.2d 416, 508

    (N.D.N.Y. 2009).

           At this juncture, the Court will not accept the pleading, identified at Dkt. No. 13, as the
J




    Amended Complaint or the operative pleading. Plaintiff is directed to, within SIXTY DAYS of the

    within Order, submit a proposed amended pleading that complies with this Court’s Local Rules or,

    inform the Court that he intends to proceed with Dkt. No. 13 as the operative pleading. Any

    amended complaint must be a complete pleading which sets forth all of the claims Plaintiff seeks to

    assert in this action against the persons named as defendants. At this juncture, the Complaint (Dkt.
S




    No. 1) remains the operative pleading.

                                           III. CONCLUSION

           WHEREFORE, it is hereby

           ORDERED that Plaintiff must comply with the directives set forth in this Order within

    SIXTY days; and it is further


                                                    -3-
           Case 9:20-cv-00184-TJM-DJS Document 14 Filed 05/05/20 Page 4 of 4



            ORDERED that the Clerk of the Court shall amend the docket report consistent with this

    Order; and it is further

            ORDERED that the Clerk of the Court shall serve a copy of this Decision and Order, the

    April Order, and the original Complaint on Plaintiff in accordance with the Local Rules.

    Dated: May 5, 2020
          Albany, New York
D
J
S




                                                   -4-
